Opinion of the Court
Darden, Judge:
The appellant here, and in the cases noted below, was defended by appointed counsel after being advised by a military judge of his right to be represented by civilian counsel or selected military counsel, if available. He was not told, however, that if either alternative was selected, appointed counsel could also be retained. Does this omission constitute reversible error? This Court had the same question on appeal in United States v Turner, 20 USCMA 167, 43 CMR 7 (1970), and held adversely to that appellant. Our decision in Turner is controlling here. Accordingly, we affirm the decision of the Court of Military Review.
Chief Judge Quinn concurs.